Name: Council Regulation (ECSC, EC, Euratom) No 2191/97 of 30 October 1997 amending Regulation (Euratom, ECSC, EEC) No 549/69 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second paragraph of Article 13 and Article 14 of the Protocol on the Privileges and Immunities of the Communities apply
 Type: Regulation
 Subject Matter: executive power and public service;  EU institutions and European civil service;  parliament;  employment
 Date Published: nan

 5.11.1997 EN Official Journal of the European Communities L 301/3 COUNCIL REGULATION (ECSC, EC, EURATOM) No 2191/97 of 30 October 1997 amending Regulation (Euratom, ECSC, EEC) No 549/69 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second paragraph of Article 13 and Article 14 of the Protocol on the Privileges and Immunities of the Communities apply THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular the first paragraph of Article 28 thereof, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Articles 16 and 22 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Court of Justice (2), Having regard to the opinion of the Court of Auditors (3), Whereas Regulation (Euratom, ECSC, EEC) No 549/69 (4) should be amended in order to take account of the following Regulations:  Council Regulation (Euratom, ECSC, EEC) No 2274/87 of 23 July 1987 introducing special measures to terminate the service of temporary staff of the European Communities (5),  Council Regulation (EEC) No 1857/89 of 21 June 1989 introducing special and temporary measures to terminate the service of officials of the European Communities (6),  Council Regulation (EC, Euratom, ECSC) No 2688/95 of 17 November 1995 introducing special measures to terminate the service of officials of the European Communities, as a result of the accession of Austria, Finland and Sweden (7),  Council Regulation (EC, Euratom, ECSC) No 2689/95 of 17 November 1995 introducing special measures to terminate the service of temporary staff of the European Communities (8), as a result of the accession of Austria, Finland and Sweden, HAS ADOPTED THIS REGULATION: Article 1 The following shall be added to Article 2 of Regulation (Euratom, ECSC, EEC) No 549/69: (l) those entitled to the allowance provided for in the event of termination of service under Article 4 of Regulation (Euratom, ECSC, EEC) No 2274/87 (9), (m) those entitled to the allowance provided for in the event of termination of service under Article 3 of Regulation (EEC) No 1857/89 (10), (n) those entitled to the allowance provided for in the event of termination of service under Article 4 of Regulation (EC, Euratom, ECSC) No 2688/95 (11), (o) those entitled to the allowance provided for in the event of termination of service under Article 4 of Regulation (EC, Euratom, ECSC) No 2689/95 (12). Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply, with regard to each of the indents added by Article 1, from the date of entry into force of each Regulation referred to respectively. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 October 1997. For the Council The President F. BODEN (1) OJ C 85, 17. 3. 1997, p. 175. (2) Opinion delivered on 11 November 1996. (3) Opinion delivered on 12 December 1996. (4) OJ L 74, 27. 3. 1969, p. 1. Regulation as last amended by Regulation (ECSC, EEC, Euratom) No 3163/94 (OJ L 335, 23. 12. 1994, p. 6). (5) OJ L 209, 31. 7. 1987, p. 1. Regulation as amended by Regulation (EEC) No 2168/89 ( L 208, 20. 7. 1989, p. 4). (6) OJ L 181, 28. 6. 1989, p. 2. (7) OJ L 280, 23. 11. 1995, p. 1. (8) OJ L 280, 23. 11. 1995, p. 4.